ORDER
The Disciplinary Review Board on September 17, 1996, having filed with the Court its decision concluding that ANITA LIOTTA-NEFF of BRICK, who was admitted to the bar of this State in 1969, should be reprimanded for commingling personal funds with client funds and for negligent misappropriation, in violation of RPC 1.15 and R. 1:21-6;
And the Disciplinary Review Board further concluding that for a period of two years respondent should be required to submit to the Office of Attorney Ethics certified audits of her attorney books and records;
*284And good cause appearing;
It is ORDERED that ANITA LIOTTA-NEFF is hereby reprimanded; and it is further
ORDERED that for a period of two years respondent shall submit to the Office of Attorney Ethics certified audits of her attorney books and records on a schedule to be determined by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.